Citation Nr: 1814724	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2017.  A copy of that hearing transcript has been associated with the file.

In a June 2017 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for asbestosis.  The claims file contains a December 2005 private medical record indicating that Dr. DB found pleural abnormalities consistent with pneumoconiosis after reviewing a radiograph on a B-reader.  Additionally, a January 2008 private medical record contains an opinion from Dr. SD that the Veteran had bilateral interstitial fibrosis seen radiographically.  Dr. SD also noted a history of significant asbestos exposure, but did not offer any further opinion regarding etiology of the bilateral interstitial fibrosis.  On remand, the AOJ should attempt to obtain any treatment records related to these private medical records.

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2017).

In this case, private medical records indicate diagnoses of pneumoconiosis and bilateral interstitial fibrosis.  Additionally, the Veteran has testified that he was exposed to asbestos in the sleeping quarters onboard aircraft carriers during his service.  See June 2017 Hearing testimony; see also June 2012 Veteran Statement.  The record also contains a May 2017 lay statement describing the Veteran's exposure to asbestos in the carrier's sleeping quarters.  On remand, the AOJ must obtain a VA examination concerning the nature and etiology of any diagnosed asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any private medical records related to the December 2005 B-reader radiograph read by Dr. DB, and any private medical records related to the January 2008 diagnosis of bilateral interstitial fibrosis by Dr. SD.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a qualified VA pulmonary specialist to determine the nature and etiology of any diagnosed lung disorder, to include asbestosis.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.  

Following the examination, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed asbestosis had its onset during active duty, or is otherwise etiologically related to his active duty service.  In providing the opinion, the examiner must address the following:

* December 2005 private medical record reflecting a diagnosis of pneumoconiosis based on review of a B-reader radiograph;
* January 2008 diagnosis of bilateral interstitial fibrosis;
* the Veteran's June 2017 testimony regarding exposure to asbestos in the sleeping compartment of an aircraft carrier; and
* the May 2017 lay statement also describing the Veteran's exposure to asbestos in the carrier's sleeping quarters.

The Board notes that the Veteran's military records reflect that he served onboard naval aircraft carriers, and the Veteran and lay statements are consistent with his service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim on appeal.  If the benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7) (2017).




